Potts, J.
I concur with the view taken by the Chancellor in this case in the court below, except as to the relief he has decreed.
He decrees Wortman to hold the land as trustee, and directs him to account. The will prays for no such relief, nor is it agreeable to the case made by the complainant. 1 Daniel’s Pr. 484-5-6, and notes; Mitford’s Eq. Pl., by Jeremy, 38, 45; Cooper’s Eq. Pl. 13, 14; Story’s Eq. Pl. § 40, 41, 42, and notes.
Por this reason I concur in reversing the decree, and remitting the cause to the Court of Chancery; but to the end that the complainant may be allowed to amend his bill, or the defendants to file a cross-bill, making a proper case for such relief. If neither party should adopt the course suggested, my opinion is the court below should dismiss the bill.
Elmer, J.
The Chancellor, by his interlocutory order, denies the specific relief prayed for, and decrees that the complainant is only entitled to hold the land and premises described as against the defendants, as their trustee, and for their use and benefit; orders that it be referred to a master to take an account of the principal and interest money due to complainants, or the amount be accounted for as the proceeds of the land sold, and also an account of the annual value of said lands, and of the rents, issues, and profits thereof; and if upon the taking of said account it shall appear that the amount of the yearly value of said lands, and the routs, issues, and profits thereof received shall equal or exceed the amount of the principal and interest moneys which shall be found due to complainant, then the complainant shall convey to the defendants the shares of said land free of encumbrance; and if it shall appear that the said principal and interest moneys exceed the amount of the yearly value, rents, and profits, when the said defendants shall pay to the complainant their proportionate parts of said last mentioned *386excess, the said complainant shall convey to the said defendants, respectively, their shares thereof free of encumbrance. If in taking the account any special matter shall arise, the master to be at liberty to state the same to the court. The amount of the interest the defendants respectively have in said lands, and the consideration of the costs and of all further directions are reserved.
From this decree the defendants did not appeal, but the complainant appeals, and alleges himself aggrieved thereby in these respects, viz. that the decree adjudges that he is not entitled to the relief specifically prayed for in his bill, and that he hath held, and shall hold the premises as against the defendants, as their trustees and for their use and benefit; that it adjudges there is a liability to account for a proportion of the rents and profits of the said lands; that the said decree declares that a certain mortgage and balance due the complainant on the settlement of his accounts should not be brought into the account; and that the said decree orders the said complainant- to convey to said defendants, respectively, their respective shares of said lands free of encumbrances.
Upon the argument before this court, the first point made for the appellant was, that he is entitled, upon the pleadings and proofs, to a decree for the relief specifically prayed for by his bill, that is to say, that his title to the lands in question be declared valid, and that the defendants be directed to confirm the same, and that they be perpetually restrained from further prosecuting their action of ejectment therefor; no actual fraud having been proved against the complainant, the Chancellor so decreeing, and thereupon refusing to dismiss the bill. It was insisted that the decree is therefore erroneous in declaring that the complainant is not entitled to such relief, in denying the same, and in further declaring the complainant to be trustee of the said lands for the defendants, and that he shall account for and pay over the annual value, and the rents, issues, and profits thereof.
*387Is the appellant entitled, upon the pleadings and proofs, to a decree for the relief specifically prayed for by his bill, as thus stated ? This is the important question in the case. It appears, by those pleadings and proofs, that the title he seeks to have confirmed rests upon deeds which he executed as acting administrator of Nicholas Emmons, deceased, while his co-administrator was alive, but as it would seem absent from the state, by virtue of an order of the Orphans Court empowering the two administrators jointly to make the sale. It has always been held, in this state, that administrators, commissioners, and sheriffs, who sell land by virtue of an order in pursuance of our statutes, having no interest, execute a naked power under a special authority, which must be strictly pursued. Den v. Lambert, 1 Green 182; Den v. Philhower, 4 Zab. 796. The sale in this ease was made before the act of 1837, (Elm. Dig. 494, § 38,) -which first directed the sale to be reported to the Orphans Court, and confirmed before a deed is made, for the very purpose of making such sales judicial, and applying to them the presumption of correctness thus arising. The act in force when this sale was made directed the administrator to report his proceedings to the next Orphans Court after the sale; but that was for the purpose not of confirming it, but to authorize him to be charged with the proceeds as assets. It -was conceded, on the argument, that these deeds were not sufficient to pass the title and divest the heirs of the estate they took by inheritance. In fact this defect, and the allegation that the defendants sought to recover their shares of the land in the action of ejectment by taking advantage of it, and also by showing that Cooper and Emmons purchased the property for the complainant, and with the intent that the said land should afterwards be conveyed by them to him, form the main grounds upon which the complainant rests his claim to relief in equity.
The opinion expressed by the Chancellor, that although many suspicious circumstances appear in the case, the *388evidence does not establish such actual and designed fraud as ought to deprive the complainant of all claim to relief in a court of equity, I think correct. The money he agreed to pay for the property was accounted for by him in the settlement of the estate, and was thus appropriated to the benefit of the heirs now prosecuting the ejectment. There seems no reason to doubt that the deeds were executed by the complainant, as acting administrator, ignorantly rather than with any fraudulent design— ignorance unfortunately not uncommon in the administration of estates. One administrator having, a right to act alone in most matters pertaining to the administration, this right has often been supposed, by those intrusted with such duties, and even by our surrogates, upon whose advice they often rely, to apply to cases of joint duties depending upon statutes which require to be strictly executed.
But, in my opinion, there is no principle that will authorize a court of equity to confirm a title to real estate which is to divest the heirs of their inheritance, unless the title has been so- conveyed as to be good in law, or the circumstances of the case will justify a decree ordering the deed to be reformed, or the conscience of the heirs can be affected with an equity which makes it unjust for them to take advantage of the defect.
In the case of Thorp v. McCullum, 1 Gilm., Ill., 614, where one administrator made a deed to his co-administrator, who afterwards sold the property, and the heirs commenced an action of ejectment against the purchaser, whereupon a bill was filed to reform the deed and enjoin the action of the heirs, which under the circumstances was denied, the judge who delivered the opinion thought the court would not permit advantage to be taken of such a defective execution, of a power, but would compel the co-administrator to join in a deed. He says: “if it were a mere power the court wou ld not; but where there is a duty and a trust to be performed for the proper exercise *389of the power, as here, the court will. 8 Vesey 570; 1 Atk. 469.” Upon referring to the cases of Brown v. Higgs, 8 Ves. 570, and of Harding v. Glyn, 1 Atk. 469, it will be found, I think, that they do not justify the use made of them. The distinction there referred to is that between a mere power or discretion to do or not do a particular tiling, which will not be enforced or aided, and a duty or trust to do the thing, which will be enforced for the benefit of those entitled. The duty or trust reposed in the administrator, to sell lands to pay debts, is for the benefit of the creditors, and may be enforced by them; and if defectively executed may, perhaps, be reformed for the benefit of a bona fide purchaser ignorant of the defect. But even if the bill in this case prayed for this relief, or was so framed as to justify it, which is not the fact, the propriety of doing it for the benefit of the wrongdoer himself would be more than questionable.
As is forcibly said by Chancellor Kent, in the case of Lyon v. Richmond, 2 Johns. C. R. 60, “ the court does not undertake to relieve parties from their acts and deeds fairly done, though under a mistake of the law. Every man is to be charged at his peril with a knowledge of the law. There is no other principle which is safe and practicable in the common intercourse of mankind.” If it be admitted, as was so earnestly insisted on in the argument, that the purchase of this property by the complainant was really at the instance of and for the benefit of those persons who at the time of the sale were the heirs, they are in no wise chargeable with the error in passing the title. It is not alleged or proved that they were consulted about the execution of the deeds, or had any knowledge of the maimer in which it was done. The case presented is one of gross neglect upon the part of the administrator, much aggravated by the strange delay that occurred of nine years in making the titles and reporting the sale,, under which he now claims the property himself; neglect for which the defendants and those under whom they *390claim are no wise responsible, the consequences of which ought to fall on his- own head. To ask a court of equity to confirm such a title, is to ask it to sanction the most inexcusable ignorance and negligence in a person undertaking the responsible duties of an administrator, in regard to which he was bound to inform himself. Had the defect been the result of a mistake in some fact, or of some concealment, fraud, or contrivance on the part of the heirs, such circumstances might have entitled the complainant to the relief he seeks; but nothing of this kind is alleged.
It was insisted that the defendants are chargeable with such delay in prosecuting their rights as ought to preclude them from recovering the land. Had they come into court seeking the- extraordinary aid of equity, this, perhaps, might have been a good reason for denying it. But they are simply prosecuting their legal rights, and cannot be restrained from doing so because of delay. If the statute of limitations has imposed a bar, the complainant can avail himself of that defence at law. I am therefore of opinion that the Chancellor was right in decreeing that the complainant was not entitled to the relief specifically prayed for in his bill.
Whether he was entitled to any other relief, was a different question. The frame and structure of his bill, in my opinion, entitled him, under his prayer for general relief, to that which was actually decreed to him. It is therein stated that he had purchased the lauds in dispute at a fair bona fide sale for a full consideration, and had accounted for the purchase money. This being substantially proved, entitled him, in equity, to the return of the purchase money, and to hold the land, as against the heirs, until it was repaid to him. To give him this relief, it became necessary that an account should be taken, as ordered in the decree. This is for the benefit of the complainant, and, even if erroneous as against the defendants, cannot be set aside because they have not appealed»
*391The second point made for the appellant was, that no decree could rightfully he made upon the pleadings and proofs; that the complainant is trustee of the defendants, or that he accounts, inasmuch as the effect of the same is to afford affirmative relief to the defendants, without a cross-hill praying the same, or anything in the original hill on which to found a decree to such effect. That the original bill does contain matter on which to found a decree to such effect appears to me clear. The decree is not, as was insisted, a decree for relief to the defendants; they need no relief — they seek none. They ask to be left to prosecute their right to their inheritance according to the law of the land. The Chancellor was of opinion that the complainant had an equitable- claim to prevent this— not absolutely, hut until he is reimbursed what he has paid for the benefit of the heirs, and he therefore gives him relief on terms according to the well established and most beneficial practice of courts of equity. The decree is fox the complainant, and may he enforced by him or not, as he thinks best. If he desires to do so, there is nothing to prevent him from dismissing his bill upon the usual terms.
If it he admitted that the Chancellor was wrong in giving this relief upon the ground he assumes, namely that the complainant was a purchaser at his own sale, and that the case is to be likened to that of Mulford v. Bowers, 1 Stock. 797, a question I do not think it necessary to investigate, it does not follow that his decree is to be reversed at the instance of the complainant, if it in fact gives him all the relief to which, in any aspect of the case, he is entitled, as in my opinion it does. It was urged that a cross-bill was necessary, because there are other heirs who are interested in the account, and ought to he before the court. The answer is, that the other heirs have commenced no proceedings to recover their interest in the premises, and perhaps never will. They will not be in the least affected by the decree, and are therefore not interested in the account.
*392As to the other grounds of appeal, it is sufficient to say, that I agree with the Chancellor, for the reasons he has assigned; and upon the whole, am of opinion that the decree should be affirmed.
The decree of the Court of Chancery was reversed by the following vote:
For affirmance — Judge Elmer.
For reversal — Chief Justice, Judges Ogden, Potts, Everson, Vredenburgh, Combs, Swain, Cornelison, Eisley, Valentine, Haines.